Citation Nr: 0326722	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  99-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for generalized muscle 
weakness, fatigue, degenerative joint disease, depression, a 
sebaceous cyst, and psoriasis (previously denied as 
fibromyositis, neuromuscular disease, and collagen disease), 
claimed as due to alleged exposure to an herbicide known as 
Agent Orange.  

2.  Entitlement to service connection for a left shoulder 
disorder, claimed as residuals of a left shoulder 
dislocation. 

3.  Entitlement to service connection for a right knee 
disorder, claimed as residuals of a right knee injury.  

4.  Entitlement to service connection for a low back 
disorder, to include a herniated disc of the lumbosacral 
spine, claimed as residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
VA RO, which denied a claim of service connection for 
fibromyositis, neuromuscular disease, and collagen disease, 
claimed as due to alleged exposure to Agent Orange, and the 
RO denied claims of service connection for left shoulder, 
right knee, and low back disorders.  In a November 1998 
rating decision, the RO recharacterized the former claim as 
presently identified as issue number 1. on the front page of 
this Board decision.  See  Board remand, Introduction 
section, April 2001.  

The development requested in the Board's April 2001 remand 
has been completed.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, obtained all 
relevant and available evidence identified by the veteran, 
and provided him appropriate VA medical examinations, all in 
an effort to assist him in substantiating his claims for VA 
compensation benefits.  

2.  The veteran is not shown to have generalized muscle 
weakness, fatigue, degenerative joint disease, depression, a 
sebaceous cyst, or psoriasis, which is attributed, by 
competent medical evidence, to service or Agent Orange 
exposure.  



3.  A left shoulder disorder was not shown on medical 
examination at entry into service; however, the presumption 
of sound condition as to a preexisting left shoulder disorder 
at entry into service is rebutted by clear and unmistakable 
evidence to the contrary.  

4.  The veteran's preexisting left shoulder disorder was not 
aggravated beyond the natural progression of the disease 
process in service.  

5.  Neither a chronic right knee disorder in service, nor a 
current chronic right knee disorder which is due to service, 
is demonstrated.  

6.  No chronic low back disorder, to include a herniated disc 
of the lumbosacral spine, or low back injury, is shown in 
service; the veteran's current low back disorder was not 
incurred in service.  


CONCLUSIONS OF LAW

1.  Service connection for generalized muscle weakness, 
chronic fatigue, degenerative joint disease, depression, a 
sebaceous cyst, and psoriasis, claimed as due to alleged 
exposure to Agent Orange herbicide, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.307, 3.309 (2002).  

2.  Service connection for a chronic left shoulder condition, 
claimed as residuals of a left shoulder dislocation, is not 
warranted, and a preexisting left shoulder condition was not 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.306 (2002).  

3.  Service connection for a chronic right knee disorder, 
claimed as residuals of a right knee injury, is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, (2002).  

4.  Service connection for a chronic low back disorder, to 
include a herniated disc of the lumbosacral spine, claimed as 
residuals of a back injury, is not warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Current caselaw makes it unclear whether 
the VCAA applies to this case, as the claims were filed 
before enactment of the law; However, VA had not finally 
completed adjudication of the claim(s) before the law was 
passed, and so the Board has given all due consideration to 
the full application of VCAA.  See Kuzma v. Principi, No. 03-
7032 (Fed. Cir., August 25, 2003).  Regardless of the above, 
the Board finds that there has been compliance with VCAA in 
this case.  

The Board notes that during the drafting of the VCAA, 
Congress observed that it is important to balance the duty to 
assist:  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  With respect to whether the November 1988 
and May 1992 RO rating decisions were issued with adequate 
notice to the veteran, the question of due notice of RO 
rating decisions has been resolved in the veteran's favor: 
the VA considers the November 1988 and May 1992 rating 
decisions as not final for lack of adequate notice.  The 
Board notes, however, that the VA claims file includes 
administrative documentary indicia that some sort of notice 
was issued to the veteran in November 1988 and May 1992, but 
a copy of the notice is not on file, and since other issues 
were also adjudicated, the content of these notices remains 
unascertained.  See  Board Remand dated April 26, 2001, page 
3.  Accordingly, VCAA is not applicable as to that aspect, 
particularly since the matter of the notice of prior RO 
rating decisions is resolved in the veteran's favor-he need 
not submit new and material evidence to reopen his left 
shoulder, right knee and low back claims (even though the 
Board also finds that service connection is not presently 
warranted as to the underlying claims of service connection).  
See  Mason v. Principi, 16 Vet. App. 129 (2002); see also 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  

Under VCAA, VA has first a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The VA has met both duties in this case.  The record shows 
that the requirements of the VCAA were set forth in detail in 
the April 2001 Board Remand, the May 2001 RO VCAA notice 
letter, and June 2003 and August 2003 supplemental statements 
of the case (SSOC's) and the associated notices.  These 
documents inform the veteran of VA's responsibilities with 
respect to identifying and obtaining evidence in support of 
the claim, and the veteran's responsibility to provide enough 
information to identify and locate the existing records 
including the custodian or agency holding the records, the 
approximate time frame covered by the records; and, in the 
case of medical treatment records, the condition for which 
treatment was provided.  These records also explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Furthermore, it 
appears from the contentions and arguments presented by the 
veteran that he is fully aware of the relevant law and 
evidence germane to his new and material claim and issue on 
appeal, and he is aware, as well, of the responsibilities 
that both he and VA share with respect to the development of 
this petition to reopen claim.  VA has informed the veteran 
of the sort of information needed to support his claim, and 
he was told what steps VA would take to assist him.  
Therefore, the Board finds that VA's duty to notify has been 
satisfied with regard to the specific set of circumstances of 
this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).

Additionally, from a review of the claims file, there does 
not appear to be any missing information or other evidence 
that has not been accounted for in the RO's notification 
actions taken in connection with the appellate development 
and review of this claim.  In light of the nature of this 
claim, and as it is shown that all relevant records have been 
obtained, the Board finds that additional efforts to assist 
within the letter and spirit of the VCAA are not required.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  

Finally, with regard to VA's duty to notify, the Board notes 
that the VCAA notification provided to the veteran (via the 
May 2001 letter) essentially complied with statutory 
requirements.  That is, even though the notice did request a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).  Since those documents were issued, more than one 
year has passed, so the veteran has had ample opportunity to 
submit evidence and his claims were not prematurely 
adjudicated.  See also Paralyzed Veterans of America, et. al. 
v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, 
-7010 (Fed. Cir., September 22, 2003).  As discussed above, 
in this case, the RO complied with VA's notification 
requirements and informed the appellant of the information 
and evidence needed to substantiate his claim.  It appears 
that VA has done everything reasonably possible to notify and 
assist the veteran, and further delay of the appellate review 
of this case by the Board would serve no useful purpose.  
Finally, in July 2003, the veteran indicated that there were 
no additional treatment records which he had not already 
identified, namely VA treatment records, and the RO obtained 
those records dated through July 2003.  Accordingly, in the 
circumstances of this case, additional efforts in accordance 
with the VCAA would serve no useful purpose.  Soyini, 1 Vet. 
App. 540, 546 (1991).  

Service Connection - General Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, certain chronic diseases, including psychoses, 
arthritis and organic neurological disorders, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order for a claim to be granted, there must be competent 
evidence of three things: (1) current disability (established 
by medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and, (3) of a nexus between the inservice injury 
or disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.  Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence, but not a nexus.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Each of the claims currently on appeal at the 
Board lack the third "medical nexus" element of a 
successful claim of service connection-a medical opinion 
linking the current disorder to the veteran's prior service, 
as detailed below, and the right knee claim lacks all three 
of the above essential elements of a claim of service 
connection.  

Under the provisions of 38 U.S.C.A. § 1111, a veteran is 
presumed to be in sound condition at the time of entry onto 
active service, except for conditions noted at the time of 
his examination and acceptance for entry into service.  This 
presumption is rebuttable by clear and unmistakable evidence 
to the contrary.  Under the provisions of 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306, service connection may still be 
granted for a preexisting condition, provided that condition 
was aggravated during service beyond the natural progression 
of the disease.  (Emphasis added.)  

Left Shoulder Disorder

The veteran's service medical records arguably show no pre-
existing left shoulder disorder on physical examination at 
entry into service in July 1966.  However, the veteran 
reported a history of a painful or trick shoulder at the time 
of his examination for entry into service, and subsequent 
service medical records clearly and unmistakably demonstrate 
a history of a left shoulder injury in 1964, which had been 
painful ever since.  Thus, the presumption of sound condition 
is rebutted in this case, based not only upon the service 
medical records, and the medical opinions and observations 
preserved therein, but upon the most recent VA medical 
opinion evidence obtained on VA examination in June 2003.  

Service medical records show the veteran's reports of a 
preexisting left shoulder condition at entry into service in 
July 1966, although actual physical examination was negative.  
Later service medical records demonstrate that the veteran's 
left shoulder had frequently bothered him, following a left 
arm and left shoulder injury in 1964.  On January 19, 1970 
the veteran was seen for left shoulder pain following a 
recent pushing injury.  He indicated at that time that he had 
had occasional left shoulder pain ever since he broke his 
shoulder and arm bones in a 1964 injury.  The veteran also 
reported a history of dislocated shoulders following the 
fracture of the left humerus bone.  The veteran reported that 
his left shoulder pain was pronounced whenever it rained, and 
whenever the weather was damp.  Other records detail the 
January 19, 1970 pushing injury: The veteran reported "quite 
a bit of pain" following his pushing a heavy object.  On 
physical examination, there was pain and tenderness in the 
bicipital groove-but a full range of motion of the left 
shoulder was demonstrated on examination.  Additionally, 
there was no swelling and no erythema.  X-ray studies of the 
left shoulder were within normal limits.  The radiologist 
noted that there was some laxity of the left shoulder 
ligaments, with considerable pain in the shoulder, and some 
loss of glenoid concavity.  Significantly, the treatment of 
the veteran's January 19, 1970 left shoulder injury consisted 
of his wearing an arm sling for two days.  He was also placed 
on light duty for that time.  

The Board notes that the remaining service medical records 
are significant for showing no additional complaint or 
treatment during the veteran's remaining military service, 
suggesting no chronic left shoulder exacerbation due to the 
January 19, 1970 episode.  The veteran was discharged in June 
1970.  Also of significance is that on physical examination 
at separation from service, the veteran again reported a 
history of a 1964 left arm fracture and dislocated left 
shoulder -while specifically denying any complications or 
subsequent recurrence since then.  No left shoulder 
abnormality was noted on separation physical examination.  

The post-service medical evidence weighs particularly heavily 
against the veteran's claim of service connection for a left 
shoulder disorder, to include on an aggravated basis.  The 
evidence of record shows no treatment for any left shoulder 
injury residuals prior to July 1998, following a lifting-type 
incident.  At that time, the veteran indicated he had hurt 
his left shoulder 6 weeks earlier while "lifting."  Other 
records on file show that the veteran's occupations have 
included lifting vending machines and carpentry.  Other 
remaining evidence of record shows the veteran to be 
diagnosed with fibromyalgia, with multiple joint pain.  See  
VA treatment records of April 2002.  

The most damning evidence of record is a VA joints 
examination report of June 2003.  The examiner, after 
reviewing the veteran's VA claims file, gave a medical 
opinion that the veteran's left shoulder injury of January 
19, 1970 was only a temporary flare-up of the veteran's 
preexisting left shoulder condition, that the veteran's left 
shoulder condition is a life-long disorder, and that during 
service, it underwent a natural progression of the 
preexisting condition.  

This VA medical opinion weighs most heavily against the 
claim, particularly on an aggravated basis.  It is noted that 
the Court has specified that intermittent or temporary flare-
ups during service of a preexisting injury or disease do not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991).  In the instant case, service medical records 
show treatment on January 19, 1970, with no complains or 
treatment thereafter, particularly on separation from service 
in June 1970, post-service records show recent reinjury in 
1998, and a June 2003 VA examiner's medical opinion that 
there was no aggravation of a preexisting left shoulder 
condition in service, beyond the natural progression of the 
disorder.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  With the above established facts and law in 
mind, the Board must find that service connection is not 
warranted for a left shoulder condition.  The objective, 
medical evidence of record does not support a finding of 
aggravation of preexisting left shoulder disorder in service.  
The claim on appeal must be denied as against the weight of 
the evidence of record.  In finding so, the Board emphasizes 
that no medical opinion is of record which would contradict 
the conclusion reached by the VA examiner in June 2003.  

In finding so, the Board emphasizes that all due 
consideration has been given to the veteran's assertions on 
appeal.  However, the Court has held that the Board is not 
bound to accept the veteran's uncorroborated statements and 
hypotheses with regard to the origin or his claimed 
disabilities, especially when the clinical evidence--
including service medical records and VA examination medical 
opinion evidence--indicates to the contrary.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  

Low Back and Right Knee Disorders

The Board observes that service medical records show 
treatment in January 1969 for a strained right leg hamstring 
muscle, following a jump from a truck.  The impression was 
muscle sprain of the right leg.  Records show complaint or 
treatment regarding the right knee.  The veteran was seen in 
May 1970 for low back pain.  Further complaints or treatment 
are not shown.  No low back injury or disc herniation is 
shown in service, including on separation examination in June 
1970.  No right knee complaint or disorder was noted on 
physical examination at separation from service in June 1970.  

As to the veteran's right knee, the Board observes that 
service medical records show treatment in January 1969 for a 
strained right leg hamstring muscle, following a jump from a 
truck.  The impression was muscle sprain of the right leg 
hamstring.  No right knee injury or disorder is shown in 
service, including on separation examination in June 1970.  

The post-service medical evidence shows the veteran's January 
1986 report of a history of low back pain, following a July 
1984 work-related low back injury.  A January 1986 employee 
medical record shows the veteran's reported history of a July 
1984 low back injury when a vendor machine fell on him 
knocking him onto his buttocks and lower back on a concrete 
floor.  The veteran reported low back pain followed 
immediately after the incident-the examiner made no 
reference to any prior back injury or existing low back 
disorder or the veteran's prior military service.  That is, 
the veteran reported no prior low back, or knee, injury and 
he made no reference to his prior military service.  
Significantly, the veteran reported that since the July 1984 
injury, he had left-sided low back pain, which radiates up 
into his neck and into this left shoulder.  The private 
examiner's medical impression was a history and physical 
examination consistent with L5-S1 herniation, with notation 
that a CT scan revealed left posterior lateral disc 
herniation the L5-S1 level, with impingement on the left SI 
nerve rootlet.  

The veteran repeated this history on VA examinations in 
October 1988 and February 1992, which similarly show no 
chronic right knee or left shoulder disorders, and no low 
back disorder which is medically attributed to the veteran's 
prior military service or an incident therein.  Rather, the 
VA treatment records evidence complaints of low back pain 
following an incident in September 1998, when he injured his 
back moving a refrigerator.  

The post-service evidence shows the veteran's complaints of a 
history of right knee giveaway in June or July 2002.  The 
evidence shows no chronic right knee disorder for the 
preceding 32 post-service years.  No examiner has associated 
any current right knee or low back disorder to the veteran's 
military service, which ended over 32 years ago.  

The Board has given all due consideration to the veteran's 
assertion that his inservice injuries included an injury to 
the right knee and low back.  The accuracy of the veteran's 
reported history is not at issue, because the salient point 
is that the service medical records show no complaints or 
treatment for any right knee or low back disorders so as to 
meet the second requirement of a successful claim of service 
connection, that is, inservice incurrence.  As noted at the 
onset, any current right knee and low back disorders are not 
shown, by competent medical evidence, to be related to the 
veteran's military service, or an incident in service.  

The right knee and low back claims fail, not only for lack of 
a showing of chronic disability in service, but for lack of 
continuity of symptomatology since service, and lack of 
current medical nexus evidence.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support a claim.  See 38 C.F.R. § 
3.303(b).  In this case, the veteran has shown neither a 
chronic right knee or low back condition in service, nor 
continuity of right knee or low back symptomatology following 
his separation from service in June 1970.  In fact, the post-
service medical evidence shows post-service low back injury 
in July 1984, as well as multiple joint pain associated with 
fibromyalgia.  There is no medical evidence in support of the 
veteran's assertions that he has either a chronic right knee 
disorder, or a chronic low back disorder, which may be 
attributed to service or an incident or injury in service.  
The veteran is not competent to render a diagnosis of a 
current left shoulder, right knee or low back disorder, and 
his lay opinion that either of these might be due to service 
is not competent medical evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); Hyder v. Derwinski, 1 Vet. App. 221, 
225 (1991).  Accordingly, the claims on appeal are denied.  

Service Connection - Agent Orange Exposure

The veteran asserts that during his military service, he was 
assigned as an aircraft fuel handler with the 635th Combat 
Support Group stationed in Thailand during the Vietnam Era.  
The veteran asserts that while he had no tour of duty in 
Vietnam, that he refueled planes returning from missions in 
Vietnam, and that he refueled the chemical spray tanks which 
contained remnants of Agent Orange, and was exposed to spills 
and fumes of such.  

With respect to the veteran's assertion that claimed exposure 
to Agent Orange in service caused him to develop generalized 
muscle weakness, fatigue, degenerative joint disease, 
depression, a sebaceous cyst, and psoriasis years later, 
applicable criteria provide that a veteran, who during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  (Emphasis 
added).  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: 

Chloracne or other acneform diseases 
consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). Acute and subacute 
peripheral neuropathy means transient 
peripheral neuropathy that appears within 
weeks or months of exposure to an 
herbicide agent and resolves within two 
years of the date of onset.  
38 C.F.R. § 3.309(e).  

None of the claimed disorders are presumptive disorders 
listed under 38 C.F.R. § 3.309(e).  Accordingly, service 
connection is not warranted under the above presumptive 
provisions.  

That is, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999), and Notice 67 Fed. Reg. 42,600-608 (June 
24, 2002).  Thus, the claim on appeal cannot be granted on a 
presumptive basis.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.  

In April 2003, in response to the RO's attempt to verify the 
veteran's unsubstantiated assertions regarding Agent Orange 
exposure, the U.S. Armed Services Center for Unit Records 
Research (Armed Services Center) reviewed the veteran's 
claims.  The Armed Service Center found that the veteran was 
not listed on the available rosters of Operation Ranch Hand 
personnel, and was unable to document that the veteran was 
exposed to herbicides during service.  

Service personnel and medical records support the conclusion 
of the Armed Services Center.  That is, the veteran is very 
unlikely to have been exposed to Agent Orange while he was in 
Thailand, and his assertions of exposure are not supported by 
any credible evidence of record.  A review of his service 
personnel records show that, contrary to his assertions, the 
veteran was not primarily responsible for directly refueling 
aircraft while in Thailand.  Rather, the veteran was a 
sergeant in the Air Force, with a military classification of 
"refueling specialist" and "accountant" for his time in 
Thailand.  It is noted that from January 17, 1969 to March 7, 
1969, the veteran was a refueling equipment operator-but not 
during the time he was stationed in Thailand.  Rather, during 
this period of time, the veteran was stationed at Dyess Air 
Force Base, in Texas.  The veteran has not asserted that he 
was exposed to Agent Orange while stationed in Texas.  The 
veteran was stationed in Thailand from June 6, 1969 to March 
7, 1970, where he was sergeant performing duties as petroleum 
fuel specialist.  His discharge document indicates that this 
specialty is most similar to a related civilian occupation of 
that of a "manager" of a bulk plant.  

The service medical records have been closely reviewed and 
found to be silent for any complaint, treatment, or diagnosis 
pertinent to generalized muscle weakness, fatigue, 
degenerative joint disease, depression, a sebaceous cyst, or 
psoriasis.  More importantly, service medical records show no 
complaint regarding exposure to fuel or aircraft containing 
residue from herbicides used over Vietnam.  Thus, service 
medical, personnel and Armed Services Center records fail to 
support the veteran's assertion that he was directly exposed 
to military aircraft which had carried the herbicide known as 
Agent Orange.  

Regarding generalized muscle weakness, fatigue, degenerative 
joint disease, depression, a sebaceous cyst, and psoriasis, 
it is observed that the VA medical evidence of record shows 
treatment for degenerative joint disease and myositis in 
September 2001, fibromyalgia in April 2002, and depression 
over the death of the veteran's father in January 2003.  The 
veteran was diagnosed with degenerative joint disease and 
generalized muscle weakness and fatigue on VA Agent Orange 
examination in October 1998, when the above documented 
clinical history was mostly not available, and a diagnosis of 
fibromyalgia had not been made.  The VA examination in 
October 1998 and later records also revealed a sebaceous cyst 
on the left lateral neck, and psoriasis-type lesions on the 
bilateral elbows and knees.  The salient point is that no 
examiner has identified any of these disorders or symptoms as 
being a result of service or claimed exposure to Agent Orange 
in service.  That is, no medical evidence of record exists 
showing any current disability which is attributable to the 
veteran's prior military service.  

Since the veteran's generalized muscle weakness, fatigue, 
degenerative joint disease, depression, a sebaceous cyst, and 
psoriasis are not shown until many years after his discharge 
from service, and none of these disorders have been linked by 
competent medical evidence to his prior service, and are not 
disabilities for which service connection may otherwise be 
presumed as the result of alleged exposure to Agent Orange, a 
basis upon which to grant service connection has not been 
presented.  Accordingly, the veteran's claim adjudicated on 
the merits is denied.  


ORDER

Service connection for generalized muscle weakness, fatigue, 
degenerative joint disease, depression, a sebaceous cyst, and 
psoriasis (previously denied as fibromyositis, neuromuscular 
disease, and collagen disease), claimed as due to alleged 
exposure to a herbicide known as Agent Orange, is denied.  

Service connection for a left shoulder disorder, claimed as 
residuals of a left shoulder dislocation, is denied.  

Service connection for a right knee disorder, claimed as 
residuals of a right knee injury, is denied.  

Service connection for a low back disorder, to include a 
herniated disc of the lumbosacral spine, claimed as residuals 
of a back injury, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



